Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/04/2019, 05/12/2020 and 02/15/2021 complies with the provisions of 37 CFR 1.97.  Accordingly, the examiner is considering the information disclosure statement.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gibbs (3,691,416).
	As to independent claim 1, Gibbs teaches a stator of a rotating electric machine, comprising: a stator core (see annotated figure 1) that has a plurality of slots and in which electromagnetic steel sheets are stacked in the axial direction (see figure 1); stator coils (21, 23) inserted into the slots (see figure 1); and a finger plate (see annotated figure 1) provided on an axially outer end surface of the stator core (see annotated figure 1), wherein a rectangular parallelepiped-shaped notch (see annotated figure 1) is provided on a part of the finger plate (see annotated figure 1)  from any position at an anti-stator core side (see annotated figure 1) located lateral to an upper 

    PNG
    media_image1.png
    559
    771
    media_image1.png
    Greyscale

As to claim 2/1, Gibbs teaches wherein a surface, opposed to the axial direction, of the notch (see figure 1) is formed as an inclined surface such that the height thereof increases from a radially inner side toward a radially outer side as shown in figure 1.  
As to claim 3/1, Gibbs teaches wherein a chamfered portion (see figure 1) is provided between the radially inner end portion and a surface, perpendicular to the axial direction, of the notch as shown n figure 1.  
As to claim 4/1, Gibbs teaches wherein a surface, opposed to an end surface of the stator core (see annotated figure 1), of thePatent Attorney Docket No. notch is formed as a tapered surface 
As to claim 5/2, Gibbs teaches wherein a chamfered portion (see figure 1) is provided between the radially inner end portion and a surface, perpendicular to the axial direction, of the notch as shown in figure 1.  
As to claim 6/2, Gibbs teaches wherein a surface, opposed to an end surface of the stator core (see annotated figure 1), of the notch is formed as a tapered surface such that the height thereof gradually decreases toward the radially inner end portion as shown in figure 1.  
As to claim 7/3, Gibbs teaches wherein a surface, opposed to an end surface of the stator core (see annotated figure 1), of the notch is formed as a tapered surface such that the height thereof gradually decreases toward the radially inner end portion as shown in figure 1.  
As to claim 8/5, Gibbs teaches wherein a surface, opposed to an end surface of the stator core (see annotated figure 1),, of the notch is formed as a tapered surface such that the height thereof gradually decreases toward the radially inner end portion as shown in figure 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        March 5, 2021